
      
        
        DEPARTMENT OF DEFENSE 
        48 CFR Part 252 
        [DFARS Case 2004-D011] 
        Defense Federal Acquisition Regulation Supplement; Radio Frequency Identification; Correction 
        
          AGENCY:
          Department of Defense (DoD). 
        
        
          ACTION:
          Correction to proposed rule. 
        
        
          SUMMARY:
          DoD is issuing a correction to the proposed rule published at 70 FR 20726-20729 on April 21, 2005, pertaining to package marking with passive radio frequency identification tags. The correction eliminates references to UHF Generation 2 tags, clarifies the definition of “case”, and clarifies instructions for use of data syntax and standards. 
        
        
          DATES:
          The ending date for submission of comments is extended to June 27, 2005. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ms. Michele Peterson, Defense Acquisition Regulations System, OUSD (AT&L) DPAP (DAR), IMD 3C132, 3062 Defense Pentagon, Washington, DC 20301-3062. Telephone (703) 602-0311; facsimile (703) 602-0350. Please cite DFARS Case 2004-D011. 
          Correction 
          
            PART 252—[CORRECTED] 
            In the issue of Thursday, April 21, 2005, on pages 20728 and 20729, section 252.211-7XXX is revised to read as follows: 
            
              252.211-7XXX 
              Radio Frequency Identification. 
              As prescribed in 211.275-3, use the following clause: 
              
              
                Radio Frequency Identification (XXX 2005) 
                (a) Definitions. As used in this clause— 
                
                  Advance shipment notice means an electronic notification used to list the contents of a shipment of goods as well as additional information relating to the shipment, such as order information, product description, physical characteristics, type of packaging, marking, carrier information, and configuration of goods within the transportation equipment. 
                
                  Bulk commodities means the following commodities, when shipped in rail tank cars, tanker trucks, trailers, other bulk wheeled conveyances, or pipelines: 
                (1) Sand. 
                (2) Gravel. 
                (3) Bulk liquids (water, chemicals, or petroleum products). 
                (4) Ready-mix concrete or similar construction materials. 
                (5) Coal or combustibles such as firewood. 
                (6) Agricultural products such as seeds, grains, or animal feed. 
                
                  Case means either a MIL-STD-129 defined exterior container within a palletized unit load or a MIL-STD-129 defined individual shipping container. 
                
                  Electronic Product Code TM (EPC) means an identification scheme for universally identifying physical objects via RFID tags and other means. The standardized EPC data consists of an EPC (or EPC identifier) that uniquely identifies an individual object, as well as an optional filter value when judged to be necessary to enable effective and efficient reading of the EPC tags. In addition to this standardized data, certain classes of EPC tags will allow user-defined data. The EPC tag data standards will define the length and position of this data, without defining its content. 
                
                  EPCglobal TM means a joint venture between EAN International and the Uniform Code Council to establish and support the EPC network as the global standard for immediate, automatic, and accurate identification of any item in the supply chain of any company, in any industry, anywhere in the world. 
                
                  Exterior container means a MIL-STD-129 defined container, bundle, or assembly that is sufficient by reason of material, design, and construction to protect unit packs and intermediate containers and their contents during shipment and storage. It can be a unit pack or a container with a combination of unit packs or intermediate containers. An exterior container may not be used as a shipping container. 
                
                  Palletized unit load means a MIL-STD-129 defined quantity of items, packed or unpacked, arranged on a pallet in a specified manner and secured, strapped, or fastened on the pallet so that the whole palletized load is handled as a single unit. A palletized load is not considered to be a shipping container. 
                
                  Passive RFID tag means a tag that reflects energy from the reader/interrogator or that receives and temporarily stores a small amount of energy from the reader/interrogator signal in order to generate the tag response. Acceptable tags are— 
                (1) EPC Class 0 passive RFID tags that meet the EPCglobal Class 0 specification; and 
                (2) EPC Class 1 passive RFID tags that meet the EPCglobal Class 1 specification. 
                
                  Radio Frequency Identification (RFID) means an automatic identification and data capture technology comprising one or more reader/interrogators and one or more radio frequency transponders in which data transfer is achieved by means of suitably modulated inductive or radiating electromagnetic carriers. 
                
                  Shipping container means a MIL-STD-129 defined exterior container that meets carrier regulations and is of sufficient strength, by reason of material, design, and construction, to be shipped safely without further packing (e.g., wooden boxes or crates, fiber and metal drums, and corrugated and solid fiberboard boxes). 
                (b)(1) Except as provided in paragraph (b)(2) of this clause, the Contractor shall affix passive RFID tags, at the case and palletized unit load packaging levels, for shipments of items that— 
                (i) Are in any of the following classes of supply, as defined in DoD 4140.1-R, DoD Supply Chain Materiel Management Regulation, AP1.1.11: 
                (A) Subclass of Class I—Packaged operational rations. 
                (B) Class II—Clothing, individual equipment, tentage, organizational tool kits, hand tools, and administrative and housekeeping supplies and equipment. 
                (C) Class VI—Personal demand items (non-military sales items). 
                (D) Class IX—Repair parts and components including kits, assemblies and subassemblies, reparable and consumable items required for maintenance support of all equipment, excluding medical-peculiar repair parts; and 
                (ii) Are being shipped to— 
                (A) Defense Distribution Depot, Susquehanna, PA; or 
                (B) Defense Distribution Depot, San Joaquin, CA. 
                (2) Bulk commodities are excluded from the requirements of paragraph (b)(1) of this clause. 
                (c) The Contractor shall ensure that— 

                (1) The data encoded on each passive RFID tag are unique (i.e., the binary number is never repeated on any contract) and conforms to the requirements in paragraph (d) of this clause; 
                (2) Each passive tag is readable at the time of shipment in accordance with MIL-STD-129P (Section 4.9.1.1) readability performance requirements; and 
                (3) The passive tag is affixed at the appropriate location on the specific level of packaging, in accordance with MIL-STD-129P (Section 4.9.2) tag placement specifications. 
                (d) Data syntax and standards. The Contractor shall use one or more of the following data constructs to write the RFID tag identification to the passive tag, depending upon the type of passive RFID tag being used in accordance with the tag construct details located at http://www.dodrfid.org/tagdata.htm (version in effect as of the date of the solicitation): 
                (1) Class 0, 64 Bit Tag—EPCglobal Serialized Global Trade Item Number (SGTIN), Global Returnable Asset Identifier (GRAI), Global Individual Asset Identifier (GIAI), or Serialized Shipment Container Code (SSCC). 
                (2) Class 0, 64 Bit Tag—DoD Tag Construct. 
                (3) Class 1, 64 Bit Tag—EPCglobal SGTIN, GRAI, GIAI, or SSCC. 
                (4) Class 1, 64 Bit Tag—DoD Tag Construct. 
                (5) Class 0, 96 Bit Tag—EPCglobal SGTIN, GRAI, GIAI, or SSCC. 
                (6) Class 0, 96 Bit Tag—DoD Tag Construct. 
                (7) Class 1, 96 Bit Tag—EPCglobal SGTIN, GRAI, GIAI, or SSCC. 
                (8) Class 1, 96 Bit Tag—DoD Tag Construct. 
                (e) Receiving report. The Contractor shall electronically submit advance shipment notice(s) with the RFID tag identification (specified in paragraph (d) of this clause) in advance of the shipment in accordance with the procedures at http://www.dodrfid.org/asn.htm.
                
                (End of Clause) 
              
            
            
              Michele P. Peterson, 
              Editor, Defense Acquisition Regulations System. 
            
          
        
      
      [FR Doc. 05-8369 Filed 4-26-05; 8:45 am] 
      BILLING CODE 5001-08-P
    
  